Title: From George Washington to Robert Lewis, 31 August 1794
From: Washington, George
To: Lewis, Robert


               
                  Dear Sir,
                  German Town [Pa.] Augt 31st 1794.
               
               Your letter of the 19th Instt has been received, & I will answer such parts as require it.
               The money in your hands, belonging to me, may be lodged in Alexandria, & made subject to Mr William Pearce (my manager) his order. This will answer all the purposes of your coming down, if he is advised thereof—At the sametime write, & transmit me the accts, that I may see who have paid, and who are delinquents. Charge every thing due to yourself in the account; as I have an insuperable objection to after reckonings.
               The ensuing Rents may be applied in purchasing in the Leases if to be accomplished on advantageous terms—but do not deceive yourself as to the calculation of receiving 10 prCt on the money advanced. For illucidation, take this example—suppose a tenement at £5 pr annum is bought in for £100, & rented
                  
                  afterwards at £10 pr Annum—what prCt do I receive in this case?  not 10 prCt surely, but 5 prCt only; because £5. would have been reciev’d if no purchase had been made, and the £100 loaned to you, or any other person would produce the other £5; of course I gain nothing by the purchase. This statement might, & probably had occurred to you, but to make the matter certain I thought it would be best to mention it.
               If advantageous purchases can be made, & the Rents arising are inadequate, upon notice thereof I will fall upon some expedient to enlarge the fund. & the time of purchase may be extended to the days of grace allowed by the Leases, or the Replevy Bonds where given.
               In all cases of Transfer under the authority of Mr Muse, request in my name, & behalf, a copy of the licence given by me, to him, for this purpose before you bring ejectments which you may not be able to support. The reason I require this is, because I cannot have recourse to my papers at Mount Vernon to furnish copies from thence.
               I am very well satisfied with what you have done with my property in Winchester, Bath & on Potomac River but wish you had mentioned the terms on which you had offered the latter—and whether there was no condition made with the tenant at Bath, that if I should want the house for my self, or a friend, during the Season of resort to the Waters, it was to be cleared & got in order for me, or for such friend, without hesitation or delay; without such reservation I might as well be without the house—nor do I recollect (not having your letters by me) whether you have, in any of them mentioned in what condition they are. They cost me £150 cash to build them.
               Give my love, in which Mrs Washington unites, to Mrs Lewis—& be assured of the friendship & regard of Your Affectionate Uncle
               
                  Go: Washington
               
            